:


                                  :      \
                           .’     ;...




                                                ohmlm8m
                                                Erlrrte      Corporrtlans




                                             d5fcm
                                                 so. o-868
                                             IITtrlosa stltutl4 msllty
                                             'He 5.1Ot6 uhiebprcnl6.s
                                             ratthr oamls~Ianar8~ oourt
                                             'My oanlty  luvlag0 popub-
                                             .QLet not loas thm 8m*ow
                                             !morw than840.000fahabftsnts,
                                             ioordlJig
                                                    to the last gaoefalag
                                             den1 oociaI8.to borrou roary
                                             r t2w 18caaMc or rrllatbonds,
                                             utba purpow orpovldla6ur-
                                             Ii8 nao*ssltlos to .tlm we&y ma4
                                             .strasso4      psoplsin soid oalnty.
                                                         ot Ray lQth,   mpolitlng        our
                                         l
              #            h8ta yoGlotter
a&l"        68    to            tlw ous,tltuaslity ot the Sbovo                  mantime
    .
         M to ro a mtaa l
                        tuu a dlo ly B lB of WI. _ billla
glmt1oil W8ro   sitha oplJ a nth aittlttomprs _ so   *Mot
a looali.w an4 thenton   tall@ wlthla tlu prohibltias
me4eby iwtiolo8, botioaa 56 aa4 50 at the Coastltutloa
of   the   8tSk             Of   WSSS.
     -_
                  &otl~66,mtlaloUot                          t&n Bkte      Ccaatltutioapro-
vl4es,in part,as tollolm:
              vhaL8gl8laturw malaot       lxeeptas                             ether-
          wlr proTide lrithltbir
                               CoMtltutfon,~sr w
          loaal or 8psolal l*rs, *uthorfrlag. . . .
       *“-
_’




     Iianorablo
              C. E. lWholsoa, 3&y to, 1959,


             ngulmtlingtlw lif~1.n etlaultl~s, lltlos
             toww, word8 or 8ohool ~lstrlots. . . aa t
             all other -soa *ma l ammral la* osa bo ae4e
             8pplle8blo,EO 18esl er lpselal18~ ?mlM
             lna o ta prod404,
                      d;        that nothinghermia oon-
             taitmd 8fisllba eoastmti to preliibltthe La&!-
             latan iraclpasslmg 8peolallam toorths rs-
             senetloa ot       an4 tl8b erft&is@ets E.
             eartdm los8Lp""
                           ties.*
                  Saotloo        59, Ilrtlel8
                                            8 8S the Etste Caastltntian
      readsaa to11aks: 1
                  *Ee1ss8lor rpeel8klaw 8hsllbe psBSs4,.
             ml.88 notlee of tb   lntehtlonto apply tbers-
             tor shsll hsvo bssa psbllsbe4in the looalltr
             whore the rttor  or thing to bo afreotadm8y
             k 8ittl&8d,whleh notloe shsll stats tbo sub-
             lkn00 0t th0 005Uatjmwa            ih,   urd 8h.d   b8
               bllslml      8t   lssst thirty46ys prior to tbs
             c trudwtltml&o the &glsl~tPn ab &uohbill
             an4 in the manner to be rorids4 by law. -0
             lrldonesor mloh mot.loe
                                  Esring been publlsbsd,
in           #hall be 8Xhibit.d       in the   f*gldatUZ6,   b8hl-B
             mall wt 8ball be        pssao4.w
              AttBrOO5SiCltirrgthOl8StplrSS~~~SSS8US
     8s iin that Oslo ass oouatyin thr.Ctststall8wit&la the
     populutlonbreak& flsd in tlw bill, that eauntybatag
     n11as county.




      lxisountie in mhloh tbs population8ss am auah as 890,000
      an4 less than 5lo,ooo,8ocor4lngto the last preooaiIl5
      ~edorilssnsus,the prrolnotan4 oowty afrlearssbsul4
      ma     n-05 t8e8 0r 0rri00 0~~  athi ata,    tb
      resultbeing thut la mob oauntlesthe ntdnoU~ogcnpsa-
      sotlouwe portly nrduaediron what mns lllom4 by the
      p?lor law.

              At the tbW 8ddblu 8s88Mek4 onlyo~. county
     fall rithla the populationbmokat fixedtkwrela,
                                                  mob
     scantybringBemu County.
                       \

 .Hsssrabls
          C..E. Xloholses,fcsymo, 1959, P-0 3


              csnful       studyottho~bovo       rotorrod     $o ee(u    and th
 8uthorltla8thenln oltodh eearlnesd   08 tht                    ibpu Bill
 So. 1096fulls 8qssrslyrithia Ita purvler.
           W think that whetherthe aot er bill 18 qwstiom
 la to bs rsgsr4e4se 8paelalssbwbsthet its qerstloss wcul4
 be unifora th.rOu&Cd the G)stO d8p.548 \IpoO rhotier  ttia &W&b-
 ulstlsnmftords s wit basl.4for the olaaslflostlos    of lam-
 ties with rsforsnoeto utters to w1:lohit rslatosand rhetbor
 the nmlt It would woazpllsh 18 in fact s nal ela8slSioatlom
 upon that bra18 and no t l dosll&natlon
                                      of a 8la@s eowty to
 whJpamloae it rota16 8pplyunder the ylw ai mob elassil%
          . 9b   blll in quostlfm -8          8e drawn that     It 1~ 6slXeti
 in form but osly 8ppliesat tbls tin to LkllasCauntrls4
 pabably wixl4 nowor apply to another bout   no bellare
 that l eauatrean ba dorlgcbd b
 tsstlroly88 it 080 k 8aaod Md
'bill18 SO inflexiblyiiu4 aa to pntMt it SfSt bSlEg 8p-
        to OthsrlOM tie8.
 plleablo
            ~&thmnnon, tha bill8ubalttsd    is not eoMldareU 8
  propor  lm@ ksls fortbs approml      ot the bonds by'this6a-
” putmat..

          &laeothe Wll, in Qllf oplaion,
                                       la tmeaastltutle8sl
 tar thwnsson above 8et out, w 4wm it arineoersmyto die-
 sun 8sy other 6mma48 of ~oonstltstlcntelity
                                           uhloh'keyh
 ~r8804  tn it.
              Tnastlngthmttbs forsgol~ansuersyaulnqul~,r
 xuaaa
                                              Tory tnaly ycmrs
                                        HmzEEY      OmBRAL OF lxxA8

                                               claud C.':%%!a
                                        rrr
                                                  clan4 c.BoothMa
 CC&8                                                         ASsl8t~t
 APFXYXD:
  (dg3i8a)
          mrsld c. itann
 #&@aEy      rL",9&BBLap l!xxAs